DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication received on 01/04/2022. Claims 1-11, 13 and 15-22 are pending of which claims 1, 11, 13 and 15 are amended. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 13  and 15  are rejected under 35 U.S.C. 103 as being unpatentable over Costa-Requena US 2008/0130639 and further in view of Stein US 2008/0209414 and Rayanaki US 2016/0057602.
Regarding claims Claim 1, 13 and 15,  Costa-Requena hereafter Costa teaches a method , device and  storage medium comprising instruction executed by a computing device for broadcasting, by a computing device, an indication that the computing device is initiating an update cycle of one or more applications executing at the computing device(peer device makes a service discovery request for software updates such service discovery uses multicast/broadcasting to identify where software updates are located, ¶s14,50); 
["In another embodiment of the invention, an apparatus includes a network interface capable of communicating via an ad-hoc peer-to-peer network and a processor coupled to the network interface. A peer-to-peer software update service is offered by a peer device and facilitates updating programs via the ad-hoc peer-to-peer network. A memory storage device is coupled to the processor and includes instructions that cause the processor to: a) discover the peer-to-peer software update service using a service discovery protocol of the ad-hoc peer-to-peer network; b) select an update that is compatible with a target program in response to the discovery of the peer-to-peer software update service; c) facilitate sending the update to a device of the ad-hoc peer-to-peer network that executes the target program; and d) facilitate modifying the target program using the update. ", ¶14]
["For example, devices on a UPnP network advertise via SSDP, which uses XML UDP unicast and multicast packets to advertise 132 services. In response to the advertisement 132, a device 118 may initiate further negotiations (e.g., queries) to discover particulars about the service 130. Assuming the device 118 is willing and able to utilize the software distribution service 130, the device can request 134 a software distribution function via the service 130. ", ¶50]
communicating, by the computing device, with a remote device that received the indication that the computing device is initiating the update cycle, information about at least one of: available resources of the computing device or resource needs of the computing device; 
["It will be appreciated that the directory service 216 may have to take into account the platform of the requesting device when processing directory requests. Even when the programs are platform independent (e.g., Java) there may be version incompatibilities that require considering the particular runtime environments of the requesting device 208. Other issues that the directory service 216 may need to take into account when distributing software include the capacity of the requesting terminal 202, 204 (e.g., memory, processor speed, graphics capability, required user input devices), licensing issues, software categories, content restrictions (e.g., parental controls, corporate IT policies), other software versions (e.g., UPnP version, UPnP DA, UPnP service version), OS patch level, etc. In response to various combinations of such criteria, the software configuration device 214 can provide a list of available updates that satisfy the criteria. The list could be "flat," or be arranged in a hierarchy. The client device 202 may utilize a control point 208 that is specially adapted for controlling the software configuration device 214, as well as any other embedded devices and associated services. Each embedded device may also have own control point for controlling other similar applications. ", ¶63]
establishing, by the computing device, with the remote device, a communication channel for implementing the transfer(a connection and the update is transferred using common protocols, ¶51)
["One software distribution function that may be requested 134 by the device is a download 136. In the illustrated environment, the download 136 may involve data transfer directly from the service 130 to the device 118. In another example, a download 138 may be facilitated by the service 130, but the data transfer 138 occurs from another device 117 in the local network 104. The device 117 from which the download 138 originates may or may not be capable of communicating using the formats and protocols of the service 130. For example, the device 117 may be in a sleep mode, and the service/device 130 acts as a proxy that processes queries and other transactions, but causes the download 138 to originate from the device 117 after causing the device 117 to wake up. In another example, the device 117 may use an "out-of-band"mechanism to transfer data. As used herein, the term "out-of-band" generally refers to the use of one or more protocols that are not part of the protocols of the ad-hoc peer-to-peer network 104. For example, although both File Transfer Protocol (FTP) and UPnP may work on top of TCP/IP networks, a simple host-to-host FTP file transfer may be considered out-of-band because such a transfer, by itself, does not utilize the UPnP protocol stack. Conversely, "in-band" mechanisms use at least a minimum set of the protocols defined for devices 106 to engage in ad-hoc, peer-to-peer interactions via the network 104. ", ¶51]
and responsive to implementing the transfer over the communication channel, completing, by the computing device, execution of the update cycle of the one or more applications executing at the computing device(updates are installed/activated, ¶41).
["The " update" and/or "configuration" of software may involve any combination of discovery, transmission, verification, installation, purchase, activation, and maintenance of processor executable instructions between two or more computing arrangements. The software may include any type of system or user software that can be executed on a data processing device. ", ¶41]

Costa teaches sending devices can request and receive update sent from another peer/device but does not teach negotiating(¶50). 
["The software distribution device/service 130 may be hosted by one or more of the network devices 106 and be advertised 132 according to service discovery protocols of the local peer-to-peer network 104. For example, devices on a UPnP network advertise via SSDP, which uses XML UDP unicast and multicast packets to advertise 132 services. In response to the advertisement 132, a device 118 may initiate further negotiations (e.g., queries) to discover particulars about the service 130. Assuming the device 118 is willing and able to utilize the software distribution service 130, the device can request 134 a software distribution function via the service 130. ", ¶50]

Costa does not teach negotiating, by the computing device, with the remote device, a transfer of at least one of: at least some of the available resources of the computing device to the remote device to satisfy resource needs of the remote device; or at least some available resources of the remote device to the computing device to satisfy at least some of the resource needs of the computing device. Stein in the analogous networking area teaches a system for peer to peer software updating. Stein teaches negotiating, by the computing device, with the remote device, a transfer of at least one of: at least some of the available resources of the computing device to the remote device to satisfy resource needs of the remote device; or at least some available resources of the remote device to the computing device to satisfy at least some of the resource needs of the computing device.
[“A number of parameters and operational details can be adjusted to obtain desired characteristics from a peer-to-peer data distribution network. For example, clients can be configured to attempt to obtain data segments in random order. This may increase the chances that any particular segment is available from a peer, so that a system seeking the segment need not contact the origin server. Peers may also implement "tit-for-tat" data exchange, where one peer will only send a segment to another peer if the other peer also sends a segment to the first peer. In some peer-to-peer systems, clients that have collected all of the segments of the data object may continue to distribute segments to other clients, even though they do not need any additional data themselves. Currently-available peer-to-peer software packages such as BitTorrent.TM. contain logic to implement these and other operational details.”, ¶21]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Costa with a fairness scheme(tit-of-tat) as part of  a peer-to-peer update system  . The reason for this modification would be to ensure fairness between devices in the p2p network thereby encouraging distribution of updates.
	Costa/Stein does not teach broadcasting, by a computing device and via a personal area network, an indication… and establishing, by the computing device, with the remote device, and via a wireless local area network, a communication channel for implementing the transfer. Rayanaki in the analogous networking arts teach a system for ad-hoc peer to peer network formation. Rayanaki teaches broadcasting, by a computing device and via a personal area network, an indication… and establishing, by the computing device, with the remote device, and via a wireless local area network, a communication channel for implementing the transfer(bluetooth device discovery and network formation then Wifi hotspot is setup for communication of data, ¶s34,.46,54).
["Such mobile hotspot capabilities are supported and enabled using Wi-Fi protocols or technology for the connections. However, discovering the mobile devices to form a network is typically achieved using other protocols, such as UPnP or Bonjour. In the present disclosure, Bluetooth (e.g., via a Bluetooth module) is used to provide such discovery of mobile devices. ", ¶34]
["As provided above, the Bluetooth name field is used to identify and find nearby devices (e.g., service discovery). Such service discovery includes: 1) publishing the service and 2) scanning for nearby devices with similar service. Thus, Bluetooth protocol is used in the discovery process to identify common interest parties.", ¶46]
["In block 470, a client device has found the mobile hotspot. Thereafter, in block 480, the client device attempts to connect to the mobile hotspot via Wi-Fi protocol. As part of the connection, the client device provides a password previously transmitted to all devices includes included in the network list. This password helps ensure that only devices that were discovered via a Bluetooth protocol can connect to the hotspot to form the new peer-to-peer network. ", ¶54]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Costa/Stein with use of the method of peer network formation of using a bluetooth or other short range protocol to discover  and form a network and setup of a wifi/hotspot for transfer of data . The reason for this modification would be to apply well know practices for ad-hoc p2p hotspot formation(¶34).
Regarding claims 2 and 17, Costa teaches implementing the transfer over the communication channel comprises sending, by the computing device, to the remote device via the communication channel, the at least some of the available resources of the computing device to satisfy at least some of the resource needs of the remote device.
["In response to various combinations of such criteria, the software configuration device 214 can provide a list of available updates that satisfy the criteria. The list could be "flat," or be arranged in a hierarchy. The client device 202 may utilize a control point 208 that is specially adapted for controlling the software configuration device 214, as well as any other embedded devices and associated services. Each embedded device may also have own control point for controlling other similar applications. ", ¶63]

Regarding claims 3 and 18, Costa teaches wherein implementing the transfer over the communication channel comprises receiving, by the computing device, from the remote device via the communication channel, the at least some available resources of the remote device to the computing device to satisfy at least some of the resource needs of the computing device.
["One software distribution function that may be requested 134 by the device is a download 136. In the illustrated environment, the download 136 may involve data transfer directly from the service 130 to the device 118. In another example, a download 138 may be facilitated by the service 130, but the data transfer 138 occurs from another device 117 in the local network 104. The device 117 from which the download 138 originates may or may not be capable of communicating using the formats and protocols of the service 130. ", ¶51]

Regarding claims 4 and 19, Costa teaches wherein executing the update cycle of the one or more applications executing at the computing device comprises providing the one or 
[" Moreover, the upgrades can be updates in specific functionality of an applications, such as new UPnP actions on an existing service like schedule recording, printing or the basic connectivity in the device architecture (DA). Similarly, although a Linux distribution such as Ubuntu may automatically detect and apply updates to the OS and application programs, these updates are limited to those programs supported by the distribution. In these cases, independent application developers must provide alternate update mechanisms to ensure their products get updated. ", ¶55]

Regarding claims 5 and 20, Costa teaches wherein the one or more applications comprise a particular application and executing the update cycle of the one or more applications executing at the computing device comprises updating the particular application from a first version of the particular application to a second version of the particular application using the at least some available resources of the remote device received during the transfer.
[" The client device/control point 208 will interact with the upgrade server 210 and will check the list of services and available versions (e.g., version of UPnP Device Architecture) and will compare them with the ones existing in the device 202. If there is a difference in the versioning number of the service 210, the client 208 will initiate the upgrade. ", ¶64]

Regarding claims 7 and 22,  Costa/Stein teaches determining, by the computing device, a respective resource need of each application from the one or more applications executing at the computing device; and determining, by pooling together all the respective resource needs of the one or more applications executing at the computing device, the resource needs of the computing device(Stein, client  received list of  one or more software and current versions and determined one or more updates are needed, ¶s 12, 13, 42) .
["FIG. 3 is a flow chart that outlines operations of an embodiment of the invention, from the perspective of a client system (rather than the origin server). The client automatically identifies one or more communities in which it is interested (310). These communities may correspond approximately to software packages installed at the client, but some embodiments may aggregate several software packages into larger interest groups for improved data distribution efficiency and/or reduced administrative overhead. ", ¶22]
["For each of the communities of interest, the client retrieves up-to-date version information (320). This information may be distributed through traditional means (e.g. as a list of software package identifiers and version numbers retrieved from a web server or file server), or it may be seeded into and distributed through a peer-to-peer network. ", ¶23]
[“First, there is version information to identify currently-installed software and available updates thereto; and second, there is the update data itself. Version information may be smaller and more variable than update data, so it may be preferable to distribute version information through ordinary (non peer-to-peer) channels. For example, a manifest listing currently-available versions of a group of software packages may be retrieved from a web server.”, ¶42]

Regarding claim 10, Costa teaches wherein the computing device and the remote device each comprise a different mobile computing device.
["In the illustrated diagram 100, other networkable devices 106 include a gaming console 108, mobile phone 109, laptop computer 110, personal digital assistant 112, portable music player 114, tablet computer 116, personal computer 117, entertainment center 120, or any other device as represented by generic data processing device 118. Because protocols such are UPnP are applicable to a wide variety of consumer electronics, consumer electronics devices such as the entertainment center 120 may include peer-to-peer network functionality. In some configurations, the consumer electronics device 120, like the embedded system 107, may have fixed functionality, such as being only capable of rendering sound or video. For example, such capabilities may be included in a flash memory program of the device 120, and thus are relatively fixed for the life of the device 120. In other arrangements, however, the device 120 may include general-purpose computer capabilities such as access to random access memory (RAM) and/or persistent storage, and as such may be able to add new programs to extend the device's capability. In either arrangement, the device 120 may be adaptable to use or provide some or all of the software distribution services described herein.", ¶48]

Regarding claim 11, teaches wherein the personal area network comprises a Bluetooth personal area network, and wherein, the wireless local area network comprises a Wi-Fi® hotspot network.
["Such mobile hotspot capabilities are supported and enabled using Wi-Fi protocols or technology for the connections. However, discovering the mobile devices to form a network is typically achieved using other protocols, such as UPnP or Bonjour. In the present disclosure, Bluetooth (e.g., via a Bluetooth module) is used to provide such discovery of mobile devices. ", ¶34]
 ["In block 470, a client device has found the mobile hotspot. Thereafter, in block 480, the client device attempts to connect to the mobile hotspot via Wi-Fi protocol. As part of the connection, the client device provides a password previously transmitted to all devices includes included in the network list. This password helps ensure that only devices that were discovered via a Bluetooth protocol can connect to the hotspot to form the new peer-to-peer network. ", ¶54]


In the illustrated diagram 100, other networkable devices 106 include a gaming console 108, mobile phone 109, laptop computer 110, personal digital assistant 112, portable music player 114, tablet computer 116, personal computer 117, entertainment center 120, or any other device as represented by generic data processing device 118. Because protocols such are UPnP are applicable to a wide variety of consumer electronics, consumer electronics devices such as the entertainment center 120 may include peer-to-peer network functionality. In some configurations, the consumer electronics device 120, like the embedded system 107, may have fixed functionality, such as being only capable of rendering sound or video. For example, such capabilities may be included in a flash memory program of the device 120, and thus are relatively fixed for the life of the device 120. In other arrangements, however, the device 120 may include general-purpose computer capabilities such as access to random access memory (RAM) and/or persistent storage, and as such may be able to add new programs to extend the device's capability. In either arrangement, the device 120 may be adaptable to use or provide some or all of the software distribution services described herein.", ¶48]


Claims 6, 8, 9, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Costa/Stein/Raynaki as applied to claims 1 and 13 above, and further in view of Lancioni US 2018/0285088.
Regarding claims 6 and 21, the combination of Costa/Stein teaches negotiating, with each remote device from the plurality of remote devices, a respective transfer of at least one of: the at least some of the available resources of the computing device to that remote device to satisfy resource needs of that particular remote device; or at least some available resources of that particular remote device to the computing device to satisfy the at least some of the resource needs of the computing device(Stein, ¶21teaches a tit-for-tat scheme of data exchange) 
[“A number of parameters and operational details can be adjusted to obtain desired characteristics from a peer-to-peer data distribution network. For example, clients can be configured to attempt to obtain data segments in random order. This may increase the chances that any particular segment is available from a peer, so that a system seeking the segment need not contact the origin server. Peers may also implement "tit-for-tat" data exchange, where one peer will only send a segment to another peer if the other peer also sends a segment to the first peer. In some peer-to-peer systems, clients that have collected all of the segments of the data object may continue to distribute segments to other clients, even though they do not need any additional data themselves. Currently-available peer-to-peer software packages such as BitTorrent.TM. contain logic to implement these and other operational details.”, ¶21]

The combination of Costa/Stein/Raynaki teaches determining that what software updates are required by the device an teaches us of a tracker(see ¶80 Costa) to provide information on where a peer can obtain updates does not teach peer devices directly exchanging such information. Thus Costa/Stein/Raynaki do not teach wherein the remote device is a first remote device from a plurality of remote devices that receive the indication that the computing device is initiating the update cycle, the method further comprising: communicating, with each remote device from the plurality of remote devices, respective information about at least one of: available resources of the computing device or resource needs of that particular remote device; 
establishing, with each remote device from the plurality of remote devices, a respective communication channel for implementing the respective transfer of that particular remote device; and implementing the respective transfer over the respective communication channel of that particular remote device from the plurality of remote devices.
Lancioni in the analogous networking arts teaches a system for acceleration of software patch update distribution Lanciani teaches wherein the remote device is a first remote device from a plurality of remote devices that receive the indication that the computing device is initiating the update cycle, the method further comprising: communicating, with each remote device from the plurality of remote devices, respective information about at least one of: available resources of the computing device or resource needs of that particular remote device( device makes broadcast request and receives block map from  responding peer, ¶58, 59fig.2 ); 
[" In one embodiment, the update-sync request 250 may be broadcast. In other embodiments, the update-sync request 250 is sent only to the other device B that answered the update-check request 210 with acknowledgement 230 and was selected by device A as a source of the update. In some embodiments, the device that receives and responds to the update-sync request 250 may be a different device than device B, which performed the previous portions of the handshaking protocol. In other embodiments, the update-sync request 250 may be sent without requesting a specific update in the update-sync request 250. ", ¶58]
 ["When near-by device B receives the update-sync request 250, it may transfer a block map of the firmware to device A in response 260. This block map contains the information about the update that device A needs to download from either other devices, the Internet, or both. Any desired format for the block map may be used. The device A may use the block map to recognize when it has obtained all of the update, such as by indicating which blocks of the update have been received by device A. ", ¶59]

establishing, with each remote device from the plurality of remote devices, a respective communication channel for implementing the respective transfer of that particular remote device; and implementing the respective transfer over the respective communication channel of that particular remote device from the plurality of remote devices.
["Once device A receives the block map of the firmware to be obtained, device A starts broadcasting update-transfer requests 280 to near-by devices. In one embodiment, the update-transfer request 280 may contain a filtered map of the missing blocks that device A is willing to obtain, so only near-by devices owning the missing blocks will respond. Device A may receive blocks of the update in any order, and may receive one or more blocks from multiple devices, because the ephemeral nature of the connection between devices may cause multiple connections and disconnections while downloading the update. The devices receiving and responding to the update-transfer request 280 may be different from the devices responding to the update-check request and update-sync request. ", ¶60]

["When a near-by device B (or any other nearby device) receives the update-transfer request, if device B has at least one of the requested blocks, a byte stream transfer 290 is started from device B to device A. This process is repeated between device A and other devices C, D, etc. until all the blocks of the update are completely transferred.", ¶61]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Costa/Stein/Raynaki with  direct interrogation of what updates are  available on nearby peers as taught by Lancioni. The reason for this modification would be to provide a system for peer-to peer software update that is more efficient in that a tracker peer is not required to constantly maintain location of which peers have which updates.
Regarding claim 8, the combination of Costa /Stein/Raynaki teaches determining that what software updates are required by the device an teaches us of a tracker(see ¶80 Costa) to ( peer device send update check request, determines using a hash what updates can be provided and needed to based on determinate of whether the peer has or does not have  the blocks of the update needed , requests such updates, fig 2, 3)
["When a near-by device B (or any other nearby device) receives the update-transfer request, if device B has at least one of the requested blocks, a byte stream transfer 290 is started from device B to device A. This process is repeated between device A and other devices C, D, etc. until all the blocks of the update are completely transferred. ", ¶61]
["Example 16 is a system for assisting a device without an Internet connection to receive software updates, comprising: a first programmable device, at least temporarily having no Internet connection, comprising: a first processing element; a first memory, having instructions stored thereon, comprising instructions that when executed cause the first processing element to: broadcast a request for assistance in obtaining a software update to nearby devices; and receive the software update from a nearby device; and a second programmable device, at least temporarily positioned near to the first programmable device, comprising: a second processing element; a second memory, having instructions stored thereon, comprising instructions that when executed cause the second processing element to: receive broadcast requests for assistance in updating the software update from the first programmable device; determine whether the second programmable device has the software update; and transmit the software update to the first programmable device, responsive to the determination. ", ¶105]
["In Example 19 the subject matter of any of Examples 16-17 optionally includes wherein the instructions stored in the second memory further comprise instructions that when executed cause the second processing element to : determine that the second programmable device does not have the software update requested by the first programmable device; respond to the first programmable device indicating lack of availability of the software update by the second programmable device; and obtain the software update from an update server via the Internet. ", ¶108]
["Example 21 is a method of assisting providing software updates to another programmable device, comprising: receiving by a first device a request for assistance in obtaining a software update from a second device; determining whether the first device has the software update; responding the request from the second device with an indication that the first device does not have the software update responsive to a determination does not have the software update; and transmitting the software update to the second device responsive to a determination that the first device has the software update. ", ¶110]
 
It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Costa/Stein/Raynaki with  direct interrogation of what updates are  available on nearby peers as taught by Lancioni. The reason for this modification would be to provide a system for peer-to peer software update that is more efficient in that a tracker peer is not required to constantly maintain location of which peers have which updates.
Regarding claim 9, the combination of Costa /Stein/Raynaki teaches determining that what software updates are required by the device an teaches us of a tracker(see ¶80 Costa) to provide information on where a peer can obtain updates does not teach peer devices directly exchanging such information. Thus Costa/Stein/Raynaki do not teach pooling, by a download manager component of the computing device that communicates individually with each of the one or more applications executing at the computing device, all the respective available resources of the one or more applications executing at the computing device to determine, as a consolidated grouping of the available resources of the computing device that satisfy the resource needs of the remote device. Lancioni in the analogous networking arts teaches a system for acceleration of software patch update distribution Lanciani pooling, by a download manager component of the computing device that communicates individually with each of the  ( peer device send update check request, determines using a hash what updates can be provided and needed to based on determinate of whether the peer has or does not have  the blocks of the update needed , requests such updates. .
["When a near-by device B (or any other nearby device) receives the update-transfer request, if device B has at least one of the requested blocks, a byte stream transfer 290 is started from device B to device A. This process is repeated between device A and other devices C, D, etc. until all the blocks of the update are completely transferred. ", ¶61]
["Example 16 is a system for assisting a device without an Internet connection to receive software updates, comprising: a first programmable device, at least temporarily having no Internet connection, comprising: a first processing element; a first memory, having instructions stored thereon, comprising instructions that when executed cause the first processing element to: broadcast a request for assistance in obtaining a software update to nearby devices; and receive the software update from a nearby device; and a second programmable device, at least temporarily positioned near to the first programmable device, comprising: a second processing element; a second memory, having instructions stored thereon, comprising instructions that when executed cause the second processing element to: receive broadcast requests for assistance in updating the software update from the first programmable device; determine whether the second programmable device has the software update; and transmit the software update to the first programmable device, responsive to the determination. ", ¶105]
["In Example 19 the subject matter of any of Examples 16-17 optionally includes wherein the instructions stored in the second memory further comprise instructions that when executed cause the second processing element to : determine that the second programmable device does not have the software update requested by the first programmable device; respond to the first programmable device indicating lack of availability of the software update by the second programmable device; and obtain the software update from an update server via the Internet. ", ¶108]
["Example 21 is a method of assisting providing software updates to another programmable device, comprising: receiving by a first device a request for assistance in obtaining a software update from a second device; determining whether the first device has the software update; responding the request from the second device with an indication that the first device does not have the software update responsive to a determination does not have the software update; and transmitting the software update to the second device responsive to a determination that the first device has the software update. ", ¶110]
 


Applicant Remarks

Applicant’s arguments with respect to claims 1,13 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument made that the cited references do not teach the claims as amended. The examiner contends that Raynaki in the analogous networking arts teach a system for p2p network formation. It would have been obvious at the time to apply the methods of wifi hotspot formation that uses bluetooth for initial device advertisement and discovery as presented in the rejection above. The motivation and rationale for such a combination is the application of well known methods of network formation  leading to predictable results.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Philip Chea , can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TOM Y CHANG/
Primary Examiner, Art Unit 2456